Citation Nr: 1111957	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracic spine to include myofascial pain of the lumbar spine.

2.  Entitlement to service connection for erectile dysfunction secondary to service-connected degenerative disc disease of the thoracic spine to include myofascial pain of the lumbar spine.

3.  Entitlement to service connection for a chronic disability manifested by urinary frequency/urgency secondary to service-connected degenerative disc disease of the thoracic spine to include myofascial pain of the lumbar spine.

4.  Entitlement to service connection for a chronic disability manifested by bowel dysfunction secondary to service-connected degenerative disc disease of the thoracic spine to include myofascial pain of the lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to March 1988 and from May 1988 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating action in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a letter dated approximately one week later in the same month, the RO in Louisville, Kentucky notified the Veteran of the decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Louisville, Kentucky.]  

In the July 2006 rating action on appeal, the RO continued a previous denial of service connection for a low back disability and proposed to reduce the rating for the Veteran's service-connected thoracic spine disability from 20 to 10 percent.  His notice of disagreement (NOD) as to other issues addressed in that rating decision included the continued denial of service connection for a low back disability and the proposed rating reduction.  In a July 2009 rating decision, the RO continued the 20 percent disability rating for the Veteran's thoracic spine disability, but recharacterized it to reflect the grant of service connection for his low back disability under Diagnostic Code (DC) 5242 for degenerative arthritis of the spine.  As the RO has granted the claim for service connection for the low back disability, the Board finds this issue is no longer on appeal.

In this regard, the Board notes that, in the February 2011 Informal Hearing Presentation, the Veteran, through his representative, contends that the July 2009 rating action did not constitute a full grant of the benefit sought, and in so doing appears to argue that his spine disabilities were rated improperly.  Specifically, the Veteran, through his representative, appears to argue that the lumbar disc disease and thoracic disc disease are two different disabilities which warrant separate disability ratings.

The Board acknowledges the Veteran's concern.  However, under the current regulations, all disabilities of the spine, including degenerative arthritis of the spine (DC 5242), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2010).  Unfortunately, the rating criteria do not provide for an additional rating for disability involving the thoracic spinal segment separate from the lumbar spinal segment.  Rather, the lumbar and thoracic spines are considered together as one spinal segment, the "thoracolumbar spine," and rated as one disability.  See 38 C.F.R. § 4.71a, Plate V.  Therefore, a separate disability rating based on lumbar disc disease is not permitted.  Were a separate rating to be assigned, such action would violate the provisions of 38 C.F.R. § 4.14, which prohibit pyramiding.  Here, the pain and functional limitations caused by the lumbar spine disc disease are contemplated in the 20 percent rating that is currently assigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In December 2005, the Veteran submitted a claim for an increased rating for his service-connected spine disability.  As noted previously herein, in a July 2006 rating action, the RO proposed to reduce the rating for the service-connected spine disability from 20 to 10 percent.  Therefore, the proposed reduction is an implicit denial of the claim for increased rating.  The increased rating issue was the subject of the August 2006 NOD.  

Ultimately, and specifically by the July 2009 rating action, the RO did not reduce the rating for the service-connected spine disability but, rather, continued the currently assigned 20 percent rating.  In any event, and of significance here, is the fact that, despite the Veteran's disagreement with the essential denial of his increased rating claim, he has not been furnished a statement of the case regarding this issue.  Accordingly, appropriate action, including issuance of a statement of the case, is necessary with regard to issue of entitlement to an increased rating for the service-connected back disability so that the Veteran may have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, the Veteran also seeks service connection for erectile dysfunction, a disability manifested by urinary frequency/urgency, and a disability manifested by bowel dysfunction.  He maintains that he has distinct disabilities manifested by such problems and that these distinct disorders are the result of his service-connected back disability.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to these claims.  In December 2008, a VA examiner concluded that, because the evidence suggested that lumbar disc disease did not exist during military service, it followed that the erectile dysfunction, urinary problems, and bowel dysfunction were not secondary to his service-connected back disorder.  The fact that disc disease did not exist during service has little probative value as to whether the Veteran's current service-connected back disability causes or aggravates his claimed conditions.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

Consequently, the Board finds the December 2008 examination report to be inadequate as the examiner did not provide a complete, or even clear, rationale for the opinion.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran has erectile dysfunction, a disability manifested by urinary frequency/urgency, and a disability manifested by bowel dysfunction that are caused or aggravated by the service-connected degenerative disc disease of his thoracic spine to include myofascial pain of his lumbar spine.

The Board also notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the United States Court of Appeals for Veterans Claims (Court) decision in Allen.  The RO will need to assess the secondary service connection claims on appeal with consideration of this regulatory amendment-particularly because the regulatory revision that adds a "baseline level of severity" requirement for the non-service-connected disability.  See 38 C.F.R. § 3.310(b) (2010).

Additionally, on remand, copies of records of any pertinent ongoing treatment that the Veteran has received since August 2009 should be obtained and associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue an SOC to the Veteran addressing the issue of entitlement to an increased disability rating greater than 20 percent for the service-connected degenerative disc disease of the thoracic spine to include myofascial pain of the lumbar spine.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from that specific decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

2.  After obtaining the appropriate release of information forms from the Veteran where necessary, procure and associate with the claims folder copies of records of treatment for, and evaluation of, his erectile dysfunction, urinary problems, and bowel dysfunction since August 2009.  Document all attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b). 

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any erectile dysfunction, chronic disability manifested by urinary frequency/urgency, and chronic disability manifested by bowel dysfunction that he may have.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  For any erectile dysfunction, chronic disability manifested by urinary frequency/urgency, or chronic disability manifested by bowel dysfunction diagnosed on examination, the examiner should specifically address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's service-connected degenerative disc disease of the thoracic spine to include myofascial pain of the lumbar spine (including the medications used to treat it) caused or aggravates any diagnosed erectile dysfunction, chronic disability manifested by urinary frequency/urgency problems, and chronic disability manifested by bowel dysfunction.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Complete rationale for all opinions should be provided in the examination report.  

4.  Thereafter, readjudicate the secondary service connection issues on appeal.  If any of these benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence as well as the applicable law and regulations considered pertinent to the issue(s) remaining on appeal.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


